Citation Nr: 0311948	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sebaceous cysts of 
the scalp and skin disorder of the neck and lower body, to 
include as due to exposure to herbicides in service.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and October 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that the RO originally denied service 
connection for the skin disorders at issue in a June 1997 
rating decision.  The May 2000 rating decision consisted of a 
de novo review of the claim based on allegations of a 
relationship between the skin disorders and exposure to 
herbicides in service.  Accordingly, the issue is as phrased 
above.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconference hearing in March 2002.  A 
transcript of that hearing has been associated with the 
claims folder.  


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issues of 
service connection for a skin disorder and of an increased 
initial disability rating for bilateral hearing loss, listed 
above.  Specifically, it secured VA and private medical 
records.  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  In that decision, the 
Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this Court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration.

In addition, during the course of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), was enacted.  The VCAA eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id.  Review of the claims folder fails 
to disclose notice to the veteran that complies with VCAA 
requirements.  The Board notes that the regulatory provision 
that permitted the Board to cure this defect, 
38 C.F.R. § 19.9(a)(2)(ii) (2002), was also invalidated by 
the Court of Appeals in Disabled American Veterans v. 
Secretary of Veterans Affairs.  Accordingly, the RO must 
address this deficiency on remand. 

Finally, review of the claims folder reveals that the 
veteran's appeal originally included the RO's denial of 
service connection for bilateral hearing loss in its May 2000 
rating decision.  The RO resolved that issue in the veteran's 
favor by granting service connection for bilateral hearing 
loss in an October 2000 rating decision.  However, the Board 
construes the veteran's August 2001 statement and associated 
medical evidence as a notice of disagreement with the initial 
disability evaluation assigned by the RO in the October 2000 
rating decision.  Because the notice of disagreement placed 
the issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 2002); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2002); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.

2.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
initial compensable disability rating for 
bilateral hearing loss.  The RO should 
afford the veteran the applicable time in 
which to perfect his appeal.

3.  After completing any development that 
arises from issuing the VCAA notice or is 
otherwise deemed necessary, the RO should 
readjudicate the veteran's claims for 
service connection for sebaceous cysts of 
the scalp and skin disorder of the neck 
and lower body, to include as due to 
exposure to herbicides in service, as 
well as the claim for an initial 
compensable disability rating for 
bilateral hearing loss.  The 
readjudication must include consideration 
of evidence developed by the Board.  If 
the disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with the VCAA and Disabled 
American Veterans v. Secretary of Veterans Affairs.  The 
Board intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


